Citation Nr: 0503685	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-36 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disease.

2.  Entitlement to service connection for degenerative disc 
disease and arthritis of the lumbosacral spine.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2002 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On November 5, 2004, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for 
degenerative disc disease and arthritis of the lumbosacral 
spine, bilateral hearing loss, and tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim for service connection for 
hypertension and heart disease, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  Hypertension and heart disease were not present during 
the veteran's active service and were not manifested during 
the one year period following his separation from service.

3.. There is no competent medical evidence linking current 
hypertension and heart disease to the veteran's active 
service or to the one year period following his separation 
from service.

CONCLUSION OF LAW

Hypertension and heart disease were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter in March 2002 informed the veteran of 
the elements of a successful service connection claim, what 
evidence VA had obtained, and what evidence he should submit 
in support of his claim.  A VCAA notice letter in July 2003 
notified the veteran of the evidence needed to substantiate 
his claims and that it was his responsibility to make sure VA 
received any relevant non-federal records.  A statement of 
the case furnished by the RO to the veteran in November 2003 
set forth 38 C.F.R. § 3.159, VA assistance in developing 
claims.  A supplemental statement of the case furnished by 
the RO to the veteran in January 2004 advised the veteran of 
the reasons and bases for the continued denial of his claims.

The RO's letters to the veteran, the statement of the case, 
and the supplemental statement of the case satisfied the 
first three elements of notice discussed in Pelegrini.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did, as noted above, advise him 
that it was his ultimate responsibility to support his claims 
with appropriate evidence such that any deficiency in the 
wording of the notice was a harmless error, particularly 
where the veteran was clearly requested to submit medical 
evidence linking current disabilities to his active service.  
The Board also finds that any error in not providing a single 
notice to the appellant covering all content requirements 
would be harmless and non-prejudicial, in that the veteran 
has not identified any pertinent records to be obtained by VA 
related to the claim decided herein.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the VCAA 
with regard to the claim decided herein, entitlement to 
service connection for hypertension and heart disease.  VA 
obtained the veteran's service medical records and post-
service medical records and reports identified by the 
veteran.  The veteran and his representative have not 
identified any additional evidence relevant to the claim.  A 
remand for a medical examination and opinion is not required 
because the evidence does not indicate that current 
hypertension and heart disease are related to any disease, 
injury, or event during the veteran's active service or 
during the one year presumptive period after his separation 
from service.  See 38 C.F.R. § 3.159(c)(4) (2004).  The Board 
concludes that further assistance is not required and that 
the issue of entitlement to service connection for 
hypertension and heart disease is ready for appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Cardiovascular disease may be presumed to have been incurred 
in service when the disease is manifested to a compensable 
degree within one year of the veteran's separation from 
active service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

III. Factual Background and Analysis

The veteran's service medical records are entirely negative 
for any findings or diagnosis of hypertension or heart 
disease.  At an examination for service separation in January 
1956, a chest X-ray was negative, the veteran's blood 
pressure was recorded as 130/80, and his heart was evaluated 
as normal.

In a statement made in connection with his original claim in 
January 2002, the veteran contended that his post-service 
hypertension and heart disease might be related to an episode 
of pneumonia in service.  At the hearing in November 2004, 
the veteran stated that the diagnosis of pneumonia in service 
was changed to something else.  The veteran's service medical 
records show that, in March 1954, the veteran complained of a 
cold for three days, fever, chills, and fainting.  Although 
pneumonia was suspected, after an evaluation and observation, 
the diagnosis was acute pharyngitis.  The veteran's stated 
belief that his current hypertension and heart disease may be 
etiologically related to this episode of acute illness in 
service is lacking in probative value, because, as a layman, 
the veteran is not qualified to offer an opinion on a 
question of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

There is no competent medical evidence of record that 
hypertension or heart disease were manifested to a 
compensable degree within the year following the veteran's 
separation from service in January 1956.  At the hearing in 
November 2004, the veteran testified that he thought that he 
had been diagnosed with hypertension "in the late fifties" 
but he has not identified or submitted any medical record of 
a diagnosis of hypertension from January 1956 to January 
1957.  He submitted a statement by a physician who had been 
his family doctor that between the mid-1950s and the mid-
1980s the veteran was treated for ailments including high 
blood pressure.  No office records of the veteran's former 
family doctor are available, according to the veteran's 
testimony at the hearing in November 2004.  The physician's 
statement lacks specificity as to the time of the initial 
diagnosis of the veteran's hypertension and does not show 
that hypertension was manifested to a compensable degree 
between January 1956 and January 1957.  For these reasons, 
the Board finds that the physician's statement does not 
provide a basis to allow service connection for hypertension 
on a presumptive basis.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran submitted a statement by a physician who is a 
specialist in physical medicine and rehabilitation in which 
the physician stated an opinion that the veteran's chronic 
low back pains probably resulted in hypertension and 
subsequent coronary artery disease over a long period of 
time.  No rationale was offered for this opinion, and the 
Board notes that there is no indication in the record that 
the specialist in physical medicine and rehabilitation has 
any training or expertise in cardiology.  In any event, 
service connection is not in effect for a low back disorder 
at this time and the physician's statement has no relevance 
on the issue of whether the veteran is entitled to service 
connection for hypertension and heart disease on a direct or 
presumptive basis.  If service connection is ultimately 
granted for a low back disorder, the veteran may file a claim 
of entitlement to service connection for hypertension and 
heart disease as secondary to the low back disorder, should 
that be his desire.

In sum, the preponderance of the credible evidence of record 
is against the veteran's claim for service connection for 
hypertension and heart disease, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. §§ 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for hypertension and heart disease is 
denied.




REMAND

The VCAA and its implementing regulations provide for VA to 
arrange for a medical examination and opinion in certain 
circumstances.  In the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

In the veteran's case, with regard to his claim for service 
connection for degenerative disc disease and arthritis of the 
lumbosacral spine, although his service medical records are 
negative for a back injury, medical evidence shows a current 
disability of the lumbosacral spine and the veteran testified 
at the hearing in November 2004 that he injured his low back 
in service when boxes fell on him in a maintenance facility 
and he fell backward onto his back.  In a "buddy 
statement", a man who served with the veteran stated that 
several days after the veteran injured his back in service 
the veteran told him about the incident and that he had back 
pain.  The veteran underwent low back surgery at private 
hospitals in September 1973 and June 1977.  The record 
contains an opinion by a private specialist in orthopedic 
surgery that the veteran's claimed back injury in service 
resulted in degenerative disc disease of the lumbosacral 
spine.  Based on this evidence, the Board finds that, under 
the provisions of 38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159(c)(4), a medical examination and opinion are 
necessary to decide the claim for service connection for 
degenerative disc disease and arthritis of the lumbosacral 
spine, and this case will be remanded for that purpose.

With regard to the veteran's claim for service connection for 
bilateral hearing loss and tinnitus, his service medical 
records are negative for any finding of hearing loss.  At the 
separation examination in January 1956, the veteran's hearing 
was noted to be 15/15, bilaterally; an audiometry examination 
was not performed.  At the hearing in November 2004, the 
veteran testified that for one and a half years in service 
his barracks at a naval air station was next to a jet engine 
testing facility and he was subjected to loud noise from jet 
engines being tested three or four nights per week.  In a 
buddy statement, a man who served with the veteran stated 
that the noise from the jet engine testing facility near 
their barracks was deafening and that the veteran complained 
to him that he had ringing in his ears.  The veteran's wife 
has stated that he has complained of hearing loss and 
tinnitus for 25 years.  The record contains a finding by a 
private audiologist that the veteran has bilateral 
sensorineural hearing loss and the audiologist's opinion that 
it is more likely than not that the veteran's hearing loss 
and tinnitus are partially due to acoustic trauma during his 
active service.  Based on this evidence, the Board finds 
that, under the provisions of 38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159(c)(4), an audiological examination and opinion are 
necessary to decide the claims for service connection for 
bilateral hearing loss and tinnitus, and this case will be 
remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran to undergo an orthopedic 
examination.  It is imperative that the 
examiner review the pertinent medical 
records and other evidence in the claims 
file.  The examiner should respond to the 
following question: Is it more likely 
(greater than 50 percent probability), 
less likely (less than 50 percent 
probability), or at least as likely as 
not (50 percent probability) that current 
degenerative disc disease and arthritis 
of the lumbosacral spine, if found, are 
etiologically related to the veteran's 
claimed back injury in service in a fall 
in a maintenance facility?  A rationale 
should be provided for the opinion 
expressed.

2.  The AMC should arrange for the 
veteran to undergo an audiological 
examination.  It is imperative that the 
examiner review the pertinent 
audiological records and other evidence 
in the claims file.  The examiner should 
respond to the following question: Is it 
more likely (greater than 50 percent 
probability), less likely (less than 50 
percent probability), or at least as 
likely as not (50 percent probability) 
that current bilateral hearing loss and 
tinnitus, if found, are etiologically 
related to the veteran's claimed acoustic 
trauma in service?  A rationale should be 
provided for the opinion expressed.

3.  Once the foregoing development is 
completed, the AMC should readjudicate 
the veteran's claims based on 
consideration of all of the evidence of 
record.  If the AMC denies any benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 



handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


